     Case 5:19-cv-02490-JC Document 27 Filed 04/19/21 Page 1 of 1 Page ID #:1243



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   JAMIE ANN PERKINS,                 )          CASE NO.: EDCV19-02490-JC
                                        )
12                      Plaintiff,      )          ORDER AWARDING EAJA FEES
                                        )
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND NINE
21   HUNDRED SEVENTY-FIVE DOLLARS and 33/cents ($2,975.33), as authorized
22   by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24                                              /s/
           DATED: April 19, 2021 __________________________________
                                 HONORABLE JACQUELINE CHOOLJIAN
25                               UNITED STATES MAGISTRATE JUDGE
26
27
28




                                             1
